FILED
                             NOT FOR PUBLICATION                            APR 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MISAEL ANTONIO ALVARADO-                         No. 08-71061
DAVILA, Francisco Javier Fonseca-
Davila,                                          Agency No. A079-043-982

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Misael Antonio Alvarado-Davila, a native and citizen of Nicaragua, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for asylum. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and review de novo legal determinations. Husyev v.

Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Alvarado-

Davila did not establish past persecution. See Wakkary v. Holder, 558 F.3d 1049,

1056 (9th Cir. 2009) (harm to others must be closely tied to petitioner); see also

Gormley v. Ashcroft, 364 F.3d 1172, 1177-78 (9th Cir. 2004) (mere economic

disadvantage or discrimination does not amount to persecution). Substantial

evidence also supports the agency’s determination that Alvarado-Davila does not

have a well-founded fear of persecution on account of his family membership

because his siblings, who are similarly situated, live unharmed in Nicaragua. See

Santos-Lemus v. Mukasey, 543 F.3d 738, 743 (9th Cir. 2008).

      To the extent the Alvarado-Davila contends the IJ failed to consider his fear

of persecution on account of political opinion, independent of his social group

claim, the contention is unexhausted. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004).

      Petitioner’s remaining challenges to the denial of his asylum claim are

unavailing. Accordingly, his asylum claim fails.

      PETITION FOR REVIEW DENIED.


                                                                                08-71061